Opinion
Per Curiam,
These appeals present such a confusing record that an intelligent decision is impossible.
Pleadings were added to without leave of court and regard for Pennsylvania Rules of Civil Procedure. A non-jury trial occurred wherein no evidence was offered or any record established, except for a series of statements by counsel. Nevertheless, a voluntary nonsuit was suffered as to part of the plaintiffs’ claim and a motion for a compulsory nonsuit entered. Weeks later, a motion was filed to strike certain averments in a pretrial pleading from the record. In short, orderly procedure was completely ignored.
In order that a proper result can be effected, we deem it necessary to vacate the order appealed from, and to remand the record to the court below with directions to order the issue to trial, in which a proper and complete record can be established and the pertinent issues presented in a legal manner.
It is so ordered.